DETAILED ACTION
This office action is responsive to amendment filed on September 28, 2021 in this application Kanda, U.S. Patent Application No. 16/446,379 (Filed June 19, 2019) claiming priority to JP2018-118459 (“Kanda”).  Claims 19 - 25 were pending.  Claims 19, 20, 24, and 25 are amended.  Claims 19 - 25 are pending.
Applicants' arguments have been carefully and respectfully considered and found not persuasive.  Accordingly, this action has been made FINAL.

Response to Arguments
1.	With respect to Applicant’s argument on pg. 7 - 8 of the Applicant’s Remarks (“Remarks”) stating that the amended claims are integrated into a practical application and are not directed to an abstract idea, examiner respectfully disagrees.  See infra § Claim Rejections - 35 USC § 101.
Applicant argues that, “even if the limitations directed to the receiving and transmitting steps represent pre- and post- solution activity…the remaining subject matter of claim 19 still cannot be practically performed in the human mind.”  However, the remaining steps recited in the claims encompass a user manually using software on a server to view and conduct a detailed analysis of the movement data and moving image information, determining there is a difference between the received simple analysis and the user conducted analysis, looking for a software update that will not have a difference, and instructing the server to transmit the software update.  All of these steps may be performed in the human mind wherein the computer is merely used as a tool, rather than integrating the steps into a practical application.  See MPEP § 2106.04(a)(2)(III)(C).  In addition, under the under the broadest reasonable interpretation the 
2.	With respect to Applicant’s argument on pg. 8 - 9 of the Remarks stating that Kiaie fails to teach the newly amended claim limitations, examiner respectfully disagrees, however, as necessitated by applicant’s amendments, prior art reference Bose is added which teaches the newly amended claim limitations in combination with prior art reference Kiaie.  See infra § Claim Rejections - 35 USC §103, § Claim 19.  
Bose teaches collecting first motion sensor device data analysis results, performing a detailed server based analysis and determining if a comparison of the analysis results indicate the device needs an update.  Bose at fig. 1C & ¶¶ 0018, 0022, 0023, 0214 (simple analysis on first device [mobile computer] and analysis process on server); id. at ¶¶ 0039, 0330, 0331 (compare analysis to identify the need for a device update such as a sensor calibration); id. at ¶ 0119 (firmware update).  Kiaie also teaches analyzing device data results to identify and retrieve a required firmware update.  Id. at ¶¶ 0110 – 0112, 0117, 0133, 0136.  It would be obvious to combine a method for determining whether to update a terminal device by analyzing motion and image data analysis results for deviations, as taught in Bose, with retrieving a firmware update for a terminal device based on analysis device data, as taught in Kiaie, for the purpose of combining a known method for analyzing data to determine an update is required with a method for retrieving a required firmware update for a terminal device.  Therefore, the combination of Bose and Kiaie teaches the amended claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 19 - 25 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  The claimed inventions do not fall within a statutory category of invention because they are neither a process, machine, manufacture, nor composition of matter.
1.	Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “Mental Processes” abstract idea without significantly more. The claim recites receiving, from a first terminal device, movement data which is sensor data relating to movements of a user, and a first simple analysis result of a simple analysis of the movement data executed using analysis parameters corresponding to the movement data by first analysis software which is installed in the first terminal device, and receiving, from a second terminal device, moving image information in which the movements of the user are recorded; executing an analysis process of the movement data and the moving image information, using software installed in the server apparatus; determining whether or not a difference between a result of the analysis process and the first simple analysis result deviates from a preset range; searching, when it is determined that the difference between the result of the analysis process and the first simple analysis result deviates from the preset range, for second analysis software, which produces a second simple analysis result indicating that a difference between the result of the analysis process and the second simple analysis result does not deviate from the preset range and which is available to 
That is, other than reciting “A server apparatus, comprising: a memory that stores a program; and a processor that executes the program stored in the memory to perform functions comprising: receiving, from a first terminal device” and “transmitting the second analysis software to the first terminal device, the second analysis software being identified as a result of the searching and being available for updating the first analysis software” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the memory and processor the steps recited in the claims encompass a user manually using software to view and conduct a detailed analysis of the received data and transmitting a result of the analysis.  The “receive” and “transmit” steps, as drafted, represent routine pre and post-solution activity, these step does not preclude the abstract idea from being practically performed in the mind.  In addition, under the under the broadest reasonable interpretation the “searching” and “transmit” steps are not performed when it is “determin[ed]” the two results are within the “preset range” and therefore they represent optional limitations.  As drafted, the claimed process, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and the pre- and any potential post-solution transmission activity, which falls within the “Mental Processes” grouping of abstract ideas.   Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application because the claims only recite additional “receive” and “transmit” steps as pre and post-solution activity for the analysis steps.  Accordingly, these additional elements do not integrate the abstract idea into a 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional elements that use generic computer components amount to no more than mere instructions to apply the exception using a generic computer component.
2.	Claims 20 - 23 contain the same abstract idea as claim 19 and do not contain any additional limitations that would integrate the judicial exception into a practical application or additional elements that are sufficient to amount to significantly more than the judicial exception.
3.	Claims 24 & 25 are rejected for the same reasoning as claim 19 supra.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claims 19 - 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 19 recites “searching…for second analysis software…which is available to update the first analysis software.” Kanda at claim 1.  It is unclear from the limitation 
Claim 19 recites “a second simple analysis result which is a result of simple analysis of the movement data executed using analysis parameters corresponding to the movement data by the second analysis software.”  Kanda at claim 1.  It is unclear from the limitation whether this step is required to be performed in the claim and to which analysis software the limitation applies.  Claims 20 – 23 are rejected as depending on claim 19.  Claims 24 and 25 are rejected for substantially similar reasoning.
Claim 19 recites “transmitting, the second analysis software …, the second analysis software being identified as a result of the searching.”  Kanda at claim 1. It is unclear from the claim if the transmitting step occurs because under the broadest reasonable interpretation no “result of the searching” may have been produced.  The searching step is predicated on a previous “determining” step which may or may not have resulted in a determination of a difference.  While the claim recites searching the second analysis software when a difference deviates from a preset range, it doesn’t indicate whether or not the difference did deviate from the preset range, and thus whether or not the searching occurred to generate a result that can be identified for transmitting.  For purposes of applying the prior art it will be assumed the search is not performed and no transmission occurs.  Claims 20 – 23 are rejected as depending on claim 19.  Claims 24 and 25 are rejected for substantially similar reasoning.

Claim Rejections 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19 – 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bose et al., United States Patent Application Publication No. 2017/0004358 (Published January 5, 2017, filed May September 16, 2016) (“Bose”) in view of Kiaie et al., United States Patent Application Publication No. 2017/0068533 (Published March 9, 2017, filed November 17, 2016) (“Kiaie”).

Claims 19, 24, 25
With respect to claims 19, 24, and 25, Bose teaches the invention as claimed a server apparatus, comprising: a memory that stores a program; and a processor that executes the program stored in the memory to perform functions comprising:
receiving, from a first terminal device, movement data which is sensor data relating to movements of a user, and a first simple analysis result of a simple analysis of the movement data executed using analysis parameters corresponding to the movement data by first analysis software which is installed in the first terminal device, and receiving, from a second terminal device, moving image information in which the movements of the user are recorded; {A mobile terminal device receives and analyzes captured GPS, accelerometer, and video image motion data for a user performing multiple golf swings and then sends the captured data and analysis to a server.  Bose at Abstract; id. at ¶¶ 0022, 0023, 0079, 0214 (capture and analyze motion and image data for golf swings).}
executing an analysis process of the movement data and the moving image information, using software installed in the server apparatus; determining whether or not a difference between a result of the analysis process and the first simple analysis result deviates from a preset range; {The captured motion data and images are first analyzed using the mobile terminal device to produce a visual display for the user, then the data, images, and analysis are uploaded to a server for additional processing using statistical analysis and artificial intelligence to identify if the simple analysis deviates from the result determined by the server and if so, the server recommends an update to correct the deviation.  Bose at fig. 1C & ¶¶ 0018, 0022, 0023, 0214 (simple analysis on first device [mobile computer] and analysis process on server); id. at ¶¶ 0039, 0330, 0331 (compare analysis to identify the need for a device update such as a sensor calibration); id. at ¶ 0119 (firmware update). }
when it is determined that the difference between the result of the analysis process and the first simple analysis result deviates from the preset range, [searching for] second analysis software which produces a second simple analysis result indicating that a difference between the result of the analysis process and the second simple analysis result does not deviate from the preset range and…{EN:  The claim language from “searching” to the end of the claim represents an optional step that is only performed “when it is determined that the difference between the result of the analysis process and the first simple analysis result deviates…”  Thus, under the broadest reasonable interpretation of the claim no difference may be found and the claimed method ends without the searching and transmitting steps.
EN: The limitation “which produces a second simple analysis result …” is not affirmatively claimed in the limitation therefore this limitation fails to further limit the claim because it recites an intended use of the second analysis software rather than reciting an actual production of a second simple analysis result as a step in the claim.  
Bose teaches when the server determines the simple analysis deviates from the server’s analysis the server recommends an update to correct the deviation.  Id. at fig. 1C & ¶¶ 0018, 0022, 0023, 0214 (simple analysis on first device [mobile computer] and analysis process on server); id. at ¶¶ 0039, 0330, 0331 (compare analysis to identify the need for a device update such as a sensor calibration); id. at ¶ 0119 (firmware update).}
However, Bose does not explicitly teach the limitation:
searching, …for second analysis software, …which is available to update the first analysis software;  and transmitting the second analysis software to the first terminal device, the second analysis software being identified as a result of the searching and being available for updating the first analysis software.  {Kiaie does teach this limitation.  Kiaie teaches that method for determining whether to update a terminal device by analyzing motion and image data, as taught in Bose, includes where a terminal device, such as a glucose monitor and personal computer combination, receives data via sensors of a testing mode selected by the Kiaie at Abstract; id. at ¶¶ 0104 & 0105 (receiving data at terminal device); id. at ¶¶ 0106 & 0109 (log of data is analyzed via annotation about update history, modifications, frequency of use, etc).  A first simple analysis is conducted by the terminal device such as pre-processing the data to identify user state data.  Id. at ¶ 0110 (pre-processing by personal computer).  The terminal device uploads the analyzed data with the analysis result to an analysis module on a server for a detailed analysis which compares the results of the first simple analysis performed by the monitor, the preprocessed data, with further analysis performed by the detailed analysis module and determines if the terminal device needs an update when the detailed analysis result is different from the simple analysis result such as by finding a close enough match (within range of matching) between trends in the data, the first analysis result, and an available update.  Kiaie at ¶¶ 0110 – 0112, 0117, 0133.  The identified upgrade software is transmitted to and installed in the terminal device. Kiaie at ¶ 0136.
Bose and Kiaie are analogous art because they are from the “same field of endeavor” and are both from the same “problem-solving area.”  Specifically, they are both from the field of software updating, and both are trying to solve the problem of how to identify the need to update software.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to combine a method for determining whether to update a terminal device by analyzing motion and image data, as taught in Bose, with retrieving a required firmware update for a terminal device, as taught in Kiaie.  Bose teaches analyzing motion sensor device data analysis results to determine if the analysis results indicate the device needs an update.  Id. at ¶¶ 0039 & 0119 (firmware update).  Kiaie also Id. at ¶¶ 0110 – 0112, 0117, 0133, 0136.  Therefore, one having ordinary skill in the art would have been motivated to combine a method for determining whether to update a terminal device by analyzing motion and image data, as taught in Bose, with retrieving a firmware update for a terminal device, as taught in Kiaie, for the purpose of combining a known method for analyzing data to determinine an update is required with a method for retrieving a required firmware update for a terminal device.}

Claim 20
With respect to claim 20, Bose and Kiaie teach the invention as claimed, including: 
wherein the processor further executes the program to perform a function of, when a plurality of second analysis software each corresponding to the second analysis software can be searched, transmitting the second analysis software which produces the second simple analysis result closest to the result of the analysis process, to the first terminal device.  {The identified upgrade software is transmitted to and installed in the terminal device. Kiaie at ¶ 0136.}

Claim 21
With respect to claim 21, Bose and Kiaie teach the invention as claimed, including: 
wherein each of the first and second simple analysis results are produced by executing analysis not using an analysis parameter corresponding to the moving image information.  {The terminal device uploads the analyzed data with the analysis result to an analysis module on a server for a detailed analysis which compares the results of the first simple Kiaie at ¶¶ 0110 – 0112, 0117, 0133.}

Claim 22
With respect to claim 22, Bose and Kiaie teach the invention as claimed, including: 
wherein: receiving the movement data and the first simple analysis result comprises receiving the movement data and the first simple analysis result from the second terminal device via a third terminal device which differs from the second terminal device, and transmitting the second analysis software comprises transmitting the second analysis software to the first terminal device via the third terminal device.   {A third device such as a personal computer may be used to exchange information between the first device and the server.  Kiaie at fig. 2; id. at ¶¶ 0060, 0110 – 0112, 0117.}

Claim 23
With respect to claim 23, Bose and Kiaie teach the invention as claimed: 
wherein the movements corresponds to a golf swing, and the movement data and the moving image information indicate sequential swing movements.  {A mobile terminal device receives and analyzes captured GPS, accelerometer, and video image motion data for a user performing multiple golf swings and then sends the captured data and analysis to a server.  Bose id. at ¶¶ 0022, 0023, 0079, 0214 (capture and analyze motion and image data for golf swings).}

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE E HEBERT whose telephone number is (571)270-1409.  The examiner can normally be reached on Monday to Friday 9:00 a.m. to 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

//T.H./										January 1, 2022
Examiner, Art Unit 2199

/LEWIS A BULLOCK  JR/Supervisory Patent Examiner, Art Unit 2199